The amounts in controversy in this suit, exclusive of interest, exceed Two Thousand ($2,000) Dollars. The suit is based upon a policy of life insurance, the face amount of which is Two Thousand ($2,000) Dollars. In addition to this amount, plaintiff sues for penalties and attorneys' fees in the sum of One Thousand ($1,000) Dollars.
Appellee filed motion to dismiss the appeal for lack of jurisdiction in this court. Appellant, answering the motion, concedes that this court is without jurisdiction ratione materiae, but prays that the appeal be transferred to the Supreme Court and not dismissed. This course will be followed.
For the reasons above given, the appeal in this case is hereby transferred to the Supreme Court, there to be proceeded with in the same manner and form as could have been done had the appeal originally been taken to that court. The appellant is allowed a period of sixty (60) days from finality of this order in which to lodge transcript in the Supreme Court and failing so to do within said delay, the appeal, for all purposes, will be held and deemed to have been abandoned. *Page 839